288 S.W.3d 325 (2009)
STATE of Missouri, Respondent,
v.
Ramone T. LANDA, Appellant.
No. SD 29146.
Missouri Court of Appeals, Southern District, Division Two.
June 16, 2009.
Craig A. Johnston, Columbia, for Appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Asst. Atty. Gen., Jefferson City, for Respondent.
JOHN E. PARRISH, Judge.
Ramone T. Landa (defendant) was convicted following a bench trial of trafficking in the second degree, a class A felony. § 195.223, RSMo 2000. Defendant's trial occurred April 19, 2007. The trial court took the case under submission. The trial judge announced that he would render a verdict April 25, 2007. On April 25, 2007, the state appeared by the prosecuting attorney of Dunklin County. Defendant appeared with his attorney. The trial court found defendant guilty and set sentencing for June 13, 2007.
Defendant failed to appear for sentencing. Bond was forfeited and a capias ordered. Defendant was apprehended October 24, 2007, in Cook County, Illinois. He was thereafter sentenced to imprisonment for a term of 15 years. He seeks to appeal that conviction.
The state filed a motion to dismiss the appeal contending that by fleeing the state of Missouri and remaining at large for more than four months, defendant's actions adversely affected the justice system; that the trial court was required to issue a capias warrant and required to expend resources to apprehend defendant and to transport him from Cook County, Illinois, *326 for sentencing. That motion was taken with case. The motion is granted.
"The `escape rule' operates to deny the right of appeal to one who, following a conviction, has attempted to escape justice." State v. Wright, 763 S.W.2d 167, 168 (Mo.App.1988). "Those who seek the protection of this legal system must... be willing to abide by its rules and decisions." Id. at 168-69. Persons convicted of crimes who thereafter abscond fail to accept the decision of the trial court or to await the vindication of their rights by an appellate court. Id. at 169. They may not, selectively, choose whether to abide by the courts' decisions. Id., citing Wayne v. Wyrick, 646 F.2d 1268, 1271 (8th Cir.1981). By absconding, defendant forfeited his right to appeal. State v. Wright, supra. The state's motion to dismiss defendant's appeal is granted. Appeal dismissed.
LYNCH, C.J., and BURRELL, P.J., concur.